 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
     UNTIED STATES OF AMERICA,
 8
                                  Plaintiff,             Case No. 08-239-RAJ
 9
            v.                                           ORDER GRANTING MOTION TO
10                                                       MODIFY CONDITIONS OF
     DARWIN MAURICE CALDWELL,                            RELEASE
11
                                  Defendant.
12
            The Court GRANTS the unopposed motion to modify condititions of pretrial release,
13
     Dkt. 67, and ORDERS:
14
          (1)    The condition defendant be on Active Global Positioning Satellite Monitoring
15 with curfew between 7:30 am and 6:00 pm is deleted;

16         (2)     The defendant shall participate in Active Global Positioning Satellite Monitoring
   and shall comply with a curfew as directed by the location monitoring specialist. The defendant
17 shall abide by all program requirements, and must contribute towards the costs of the services, to
   the extent financially able, as determined by the location monitoring specialist. All other
18 conditions of release shall remain in effect.

19       DATED this 7th day of October, 2019.

20

21                                                      A
                                                        BRIAN A. TSUCHIDA
22                                                      Chief United States Magistrate Judge

23


     ORDER GRANTING MOTION TO MODIFY CONDITIONS OF
     RELEASE- 1
